Citation Nr: 0914650	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increase in the amount of special 
apportionment of the Veteran's disability benefits on behalf 
of his spouse and minor child.  

2.  Entitlement to an effective date earlier than August 1, 
2005 for the award of an increased amount of special 
apportionment of the Veteran's disability benefits on behalf 
of his spouse and minor child.

(The issue of entitlement to VA disability compensation at a 
rate greater than 10 percent from March 1, 2004, to include 
as an offset for VA overpayment indebtedness, while the 
Veteran is incarcerated for a felony conviction for more than 
60 days is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to May 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted an increase in the amount of 
special apportionment for the Veteran's spouse and child 
effective August 1, 2005.  The special apportionment was 
increased to $1,200.00 a month.

In December 2005, this matter was transferred to the RO in 
Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran and his spouse, J.B., have one child who 
lives with J.B. 

2.  The Veteran is in receipt of VA disability compensation 
at the 100 percent rate and has been incarcerated for a 
felony conviction for more than 60 days.   

3.  It has not been adequately demonstrated that J.B. has 
monthly expenses in excess of $1,200.00.  

4.  The Veteran's claim for an increase in the amount of the 
special apportionment of the Veteran's VA disability 
compensation was received by the RO on July 27, 2005.  

5.  J.B.'s claim for an increase in the amount of the special 
apportionment of the Veteran's VA disability compensation was 
received by the RO on July 29, 2005.  

6.  From April 11, 2003 to July 27, 2005, there was no 
pending formal or informal claim for an increase in the 
amount of the special apportionment.  


CONCLUSIONS OF LAW

1.  The criteria for an increase in the amount of special 
apportionment of the Veteran's disability benefits on behalf 
of the spouse and minor child have not been met.  38 U.S.C.A. 
§ 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2008).

2.  The criteria for an effective date prior to August 1, 
2005, for the award of the increased amount of special 
apportionment of the Veteran's VA benefits in the amount of 
$1,200.00, is denied.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.400, 3.458 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record shows that the Veteran and J.B. were 
married in March 1997.  E., their son, was born in August 
1998.  

The record shows that the Veteran was incarcerated in May 
2000 for a felony conviction and his length of sentence was 
17 years.    

By letter received in December 2001, J.B., the Veteran's 
spouse, requested an apportionment of the Veteran's VA 
compensation benefits.  At this time, the Veteran was 
receiving disability compensation at the rate of 30 percent.  
See the July 1994 rating decision.  

In January 2002, the Veteran requested an apportionment of 
his disability benefits for his spouse and child.  The 
request for a special apportionment was denied on the basis 
that J.B. did not provide evidence requested by the RO 
including evidence of J.B.'s current income and expenses.  
J.B. and the Veteran were notified of the denial of the 
special apportionment.  

In July 2002, J.B. submitted information as to her monthly 
income, expenses, debt, and assets.  She reported that her 
monthly income was $900.00 and the Veteran contributed $280 a 
month for support.  J.B. stated that her monthly expenses 
including utilities, food, childcare, and other expenses 
totaled $909.74.  Her debt totaled $9,997.93.  She stated 
that she had no assets.  

In an April 2003 decision, the RO granted a special 
apportionment for J.B. and the child of the Veteran in the 
amount of $266.00 a month effective from January 1, 2002.  In 
April 2003, the Veteran and J.B. were notified of the special 
apportionment decision.  

In February 2004, J.B. was notified that the amount of the 
special apportionment was increased to $275.00 effective 
January 1, 2004.  This increase was due to a legislative cost 
of living increase.  Effective December 1, 2004, the amount 
of the special apportionment was increased to $283.00.  

A May 2005 rating decision awarded a 100 percent rating to 
the Veteran's service-connected disability from February 6, 
2004.  The record shows that effective December 1, 2004, the 
total monthly award was $2,523.00.  The Veteran was 
incarcerated for a felony conviction for over 60 days and his 
monthly entitlement amount was $108.00.  

On July 27, 2005, the RO received a statement from the 
Veteran in which the Veteran requested an increased amount of 
the special apportionment for the Veteran's spouse, J.B., and 
his child.  

On July 29, 2005, the RO received a statement from J.B. in 
which she requested an increased amount of the special 
apportionment for her and her and the Veteran's child.  In 
the July 2005 statement, J.B. informed the RO that the 
Veteran was incarcerated, she had been out of work for two 
months, and she had been injured in a car wreck.  She stated 
that she had been unable to pay her bills or obtain 
employment.  She stated that her total cost of living was 
about $1,200 a month.

In an October 2005 special apportionment decision, the RO 
increased the special apportionment to the amount of 
$1,200.00 a month on the basis of J.B.'s reported monthly 
expenses.  The increased special apportionment was awarded 
from August 1, 2005.   

Entitlement to an Increased Amount of the Special 
Apportionment

Legal Criteria

VA law provides that if a Veteran is not living with his or 
her spouse or his or her children are not in the Veteran's 
custody, all or any part of the pension payable on account of 
the Veteran may be apportioned as may be prescribed by the 
Secretary. See 38 U.S.C.A. § 5307 (West 2002).  A "general" 
apportionment may be paid if the Veteran is not residing with 
his or her spouse or if his or her children are not residing 
with the Veteran and the Veteran is not reasonably 
discharging his responsibility for the spouse's or the 
children's support.  See 38 C.F.R. § 3.450 (2008).  The Court 
of Appeals for Veterans Claims (Court) has held that it is 
not necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is shown 
to exist but pension may be apportioned between the Veteran 
and his or her dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the Veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the Veteran, his or her dependents, and the 
apportionment claimants.  See 38 C.F.R. § 3.451 (2008).  It 
is noted that, ordinarily, a special apportionment of more 
than 50 percent of a Veteran's benefits would constitute 
undue hardship on him or her while apportionment of less than 
20 percent of his or her benefits would not provide a 
reasonable amount for any apportionee.  Id. 

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or 
dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 
3.450(a)(1)(ii), 3.451. 

Analysis

Initially, the Board notes that in the current matter, the 
Veteran's spouse, J.B. was awarded a special apportionment of 
the Veteran's VA disability benefits, not a general 
apportionment.  The Veteran argues that the amount of the 
special apportionment should be increased.  

A "special" apportionment may be paid where hardship is shown 
to exist but pension may be apportioned between the Veteran 
and his or her dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the Veteran, his or her dependents, and the 
apportionment claimants.  See 38 C.F.R. § 3.451.  

The evidence of record shows that in a July 2005 statement, 
J.B. indicated that she was unemployed due to an injury and 
could not find employment.  She stated that her monthly 
expenses were $1,200.00.  In October 2005, the special 
apportionment was increased based upon this statement.  There 
is no other evidence of record showing that J.B. has monthly 
expenses in excess of $1,200.00.  

The Board is presented with the allegation of an increase in 
expenses and an implication of financial hardship yet there 
is insufficient evidence of record that shows that J.B. has 
monthly expenses in excess of $1,200.00 a month.  There is no 
evidence presented to show that J.B. and her and the 
Veteran's child have been deprived of adequate food, 
clothing, or shelter and that the special apportionment 
should be greater than $1,200.00.  Based on the foregoing, 
the Board finds that the Veteran's claim for an increase in 
the amount of the special apportionment must be denied.

Entitlement to an Earlier Effective Date for the Award of the 
Increased Amount of the Special Apportionment.

Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of dependency and indemnity compensation 
(DIC) based on an original claim, a claim reopened after 
final disallowance, or a claim for increase, will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

Regulations concerning effective dates for apportionment 
provide that on original claims, the effective date shall be 
assigned in accordance with the facts found.  On other than 
original claims from the first day of the month following the 
month in which the claim was received for an apportionment of 
the Veteran's award, except that where payments to him or her 
have been interrupted, apportionment will be effective the 
day following the date of last payment if a claim for 
apportionment is received within 1 year after that date.  38 
C.F.R. § 3.400(e). 

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for death benefits to 
be paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims, 
formal and informal, for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  All that is 
required is that the communication indicates an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Regarding the Veteran's claim for an earlier effective date 
for the award of the increase in the amount of the special 
apportionment, review of the record shows that the Veteran's 
claim for an increased amount of the special apportionment 
was received by the RO on July 27, 2005.  J.B.'s claim for an 
increased amount of the special apportionment was received by 
the RO on July 29, 2005.  For claims of apportionment, the 
effective date will be from the first day of the month 
following the month in which the claim is received for 
apportionment of a Veteran's award.  38 C.F.R. § 3.400(e)(1).  
In this case, the effective date is August 1, 2005, since 
both special apportionment claims were received in July 2005.     

There is no evidence that J.B. or the Veteran filed a claim 
for an increase in the amount of the special apportionment 
since the last apportionment decision in April 2003 and the 
date of the claim for an increase in the amount of the 
apportionment which was received on July 27, 2005.  Review of 
the record shows that the last final special apportionment 
decision was in April 2003.  Both the Veteran and J.B. were 
notified of this decision and did not file an appeal.  The 
April 2003 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  The record shows that from April 2003, the last 
final apportionment decision and July 27, 2005, the Veteran 
and J.B. did not file or submit any documents or 
communications with VA that can be construed as a claim for 
an increase in the amount of the special apportionment.  The 
Veteran submitted statements to VA but the statements did not 
address the apportionment but addressed other matters.  

Review of the record shows that the Veteran was awarded a 100 
percent rating for his service-connected disability in May 
2005 and the 100 percent rating was assigned retroactively 
from February 6, 2004,  The Veteran argues that the amount of 
special apportionment paid to J.B. should be increased 
retroactively to February 6, 2004 based upon the increase in 
his disability compensation.  The Board has considered the 
Veteran's contentions, but the Board is bound in its 
decisions by applicable statutes enacted by Congress.  Under 
the applicable statute and regulations, August 1, 2005, the 
first day of the month following the month in which the claim 
is received for apportionment of a Veteran's award, is the 
earliest effective date for the award of the increase in the 
apportionment.  The law does not provide an earlier effective 
date for the appellant based upon a retroactive award of 
disability benefits.  See 38 C.F.R. § 3.400.  

Accordingly, under the applicable regulations, August 1, 
2005, the first day of the month following the month in which 
the claim is received for apportionment of a Veteran's award, 
is the earliest effective date for the award of the increase 
in the apportionment.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The preponderance of the evidence is against the assignment 
of an effective date prior to August 1, 2005, and the appeal 
is denied.  Since the preponderance of the evidence is 
against the claim for an earlier effective date, the benefit 
of the doubt doctrine is not for application with regard to 
this claim.  Gilbert, 1 Vet. App. 49.



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 
 
Regarding the claim for an increase in the special 
apportionment, the United States Court of Appeals for 
Veterans Claims has held that the VCAA does not apply to 
decisions regarding how benefits are paid.  Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment 
decision involves a determination as to how existing benefits 
are paid, such as between a Veteran and his dependents in the 
case at hand.  Employing the reasoning of the Court, the 
Board finds that the VCAA does not apply to the instant claim 
for distribution of the Veteran's already awarded 
compensation benefits.

Regarding the claim for an earlier effective date for the 
award of the increased amount of the special apportionment, 
review of the record shows that the RO did not provide the 
Veteran with proper VCAA notice regarding the assignment of 
an earlier effective date.  However, the Board finds that the 
Veteran has not been prejudiced by the lack of VCAA notice.  
It is clear from the Veteran's arguments and statements that 
he has actual knowledge as to how an effective date is 
assigned.  See for instance, the March 2006 substantive 
appeal.  He is essentially making a legal argument, that the 
effective date of the apportionment should be the date of the 
assignment of the 100 percent rating assigned to his service-
connected disability.  The record shows that the Veteran was 
informed of the pertinent law and regulations for the 
assignment of effective dates in the January 2006 statement 
of the case.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  In the case, the Board finds that 
the error did not prejudice the Veteran because the Veteran 
had actual knowledge of the pertinent law, he did have 
representation in this matter, and the benefit, an earlier 
effective date, can not be awarded as a matter of law.  The 
Veteran has had a meaningful opportunity to participate in 
the development of the claim and is not prejudiced by the 
error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Regarding the duty to assist and the claim for an increase in 
the amount of the special apportionment, the record shows 
that in a July 2005 letter, the RO informed J.B., the 
Veteran's spouse, of the evidence or information needed to 
establish entitlement to an increased amount of the 
apportionment.  For instance, the RO asked J.B. to submit 
evidence or information about her living expenses and debt.  
The RO also afforded J.B. the opportunity to submit the 
requested information and evidence in support of the claim.  
In this case, the issue is apportionment and any evidence or 
information to support the claim for an increase in the 
special apportionment must be provided by J.B., since the 
amount of the special apportionment is based upon J.B.'s 
hardship and need.  There are no allegations of hardship of 
the Veteran.  Accordingly, the RO's actions satisfy any 
duties to assist owed the Veteran and J.B. in the development 
of the apportionment claim.  

Regarding the effective date claim, the Board finds that the 
duty to assist has been met.  There is no identified relevant 
evidence that has not been accounted for.  The evidence 
needed to decide the effective date appeal is associated with 
the claims folder.  As discussed above, the Veteran's not 
disputing the date of receipt of a claim, but is making a 
legal argument as to the effective date to assign.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Lastly, the Board notes that claims for apportionment have 
specialized notice requirements because such claims fall into 
the category of "simultaneously contested claims".  In 
contested claims, all interested parties will be specifically 
notified of the action taken by the RO in the claim and of 
the right and time limit to initiate an appeal, as well as 
hearing and representation rights.  38 C.F.R. § 19.100.  

VA rules include special procedural requirements for 
simultaneously contested claims, such as a claim for 
apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 
(2008).  Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties and 
their representatives will be furnished a copy of the 
statement of the case.  38 C.F.R. § 19.101 (2008).  When a 
substantive appeal is filed in a simultaneously contested 
claim, the content of the substantive appeal will be 
furnished to the other contesting parties to the extent that 
it contains information which could directly affect the 
payment or potential payment of benefit which is subject of 
the contested claim.  38 U.S.C.A. § 7105A (West 2002), 
38 C.F.R. § 19.102 (2008). 

Here, the Veteran filed a notice of disagreement in October 
2005 and a substantive appeal in March 2006.  In response to 
the notice of disagreement, the RO issued a statement of the 
case and provided a copy to the Veteran.  There is no 
evidence in the claims file that J.B. was provided with a 
copy of the statement of the case.  However, the Board finds 
that J.B. has not been prejudiced by this error.  She was 
provided with notice of the special apportionment decision in 
October 2005 with the notice of her right to appeal.  This 
notice informed her of the reasons for the denial of the 
claim for an increase.  Further, the Veteran is arguing that 
the apportionment amount paid to J.B. should be increased; he 
is essentially making an argument in support of J.B. and on 
her behalf, not against her.  Thus, the Board finds that even 
though J.B. did not receive copies of the notice of 
disagreement, statement of the case, and substantive appeal, 
there is no prejudice.  The Board may proceed with appellate 
review.  The Board finds that all necessary due process 
requirements have been met in this case, and therefore 
appellate review is proper at this time without prejudice to 
either interested party.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

Entitlement to an increase in the amount of special 
apportionment of the Veteran's VA disability benefits is not 
warranted, and the appeal is denied.    

Entitlement to an effective date earlier than August 1, 2005 
for the award of the increase in the amount of special 
apportionment of the Veteran's VA disability benefits on 
behalf of his spouse and minor child is not warranted, and 
the appeal is denied.  



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


